        Case 1:19-cr-00373-PGG Document 138 Filed 01/13/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                       v.
                                                              No. 19 Cr. 373
 MICHAEL AVENATTI,

                               Defendant.



     NOTICE OF NON-PARTY NIKE, INC.’S MOTION TO QUASH SUBPOENAS

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law, non-party

NIKE, Inc. (“Nike”) will move this Court before the Honorable Paul G. Gardephe at the United

States Courthouse, 500 Pearl Street, Courtroom 705, New York, New York 10007, for an Order

quashing Rule 17(c) subpoenas duces tecum served by Defendant Michael Avenatti on Nike and

its counsel, Boies Schiller Flexner LLP.



Dated: January 13, 2020                          Respectfully submitted,

                                                 /s/ Peter M. Skinner
                                                 Peter M. Skinner
                                                 Andrew Z. Michaelson
                                                 David L. Simons
                                                 Victor Zapana
                                                 BOIES SCHILLER FLEXNER LLP
                                                 55 Hudson Yards
                                                 New York, NY 10001
                                                 (t) +1 212 446 2300
                                                 (f) +1 212 446 2380

                                                 Attorneys for NIKE, Inc.
         Case 1:19-cr-00373-PGG Document 138 Filed 01/13/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 13, 2020, I caused a true and correct copy of the foregoing

Notice of Non-Party NIKE, Inc.’s Motion to Quash Subpoenas to be served by electronic means

on all counsel of record in the above-captioned action.

                                                     /s/ Peter M. Skinner
                                                     Peter M. Skinner




                                                2
